Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first- inventor-to-file provisions of the AIA .
DETAILED CORRESPONDENCE
Priority
This application is a national stage of PCT/EP2018/078415, filed 10/17/2018, claiming priority to EP 17197949.5, filed 10/24/2017.
Status
Claims 1-13 are pending and under examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely-filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 7-13 are rejected on grounds of nonstatutory obviousness-type double patenting as unpatentable over claims 1-3, 5, 7, 9 and 10 of U.S. Patent No.9,988,367. Although the claims at issue are not identical, they are not patentably distinct from each other because, in encompassing a compound of formula (I) as depicted in instant claim 1, where R3 is pyridin-2-yl, substituted by Cl, Br, CF3,  or OCF3, or a pharmaceutically acceptable salt or solvate thereof, claims 1 and 6 of ‘367 differ from instant claims 1 only in that the amide group bound to the pyrazole ring is primary (i.e., NH2-CO-) in claim 1 of ‘367, whereas instant claim 1 encompasses compounds in which this group is NH(CH3)CO-. That is, a group of compounds encompassed by the instant claims differs from the genus encompassed by ‘367 by a methyl-for-hydrogen substitution in the amide group.
Under MPEP 2144.09 compounds with close structural similarities and similar utilities are prima facie obvious. As stated there, the expectation of similar properties provides the motivation for the artisan to make these variations. Here, instantly claimed compounds differ from those of the prior art reference by a methyl group in place of a hydrogen. That compounds which differ by the substitution of CH3 for H are prima facie obvious was specifically established by In re Wood. In re Wood, Whitaker, Sterling, and Ohta 199 USPQ 137 (C.C.P.A. 1978).
Therefore, the subject matter of instant claim 1 is prima facie obvious over that of claim 1 of ‘367
Correspondingly, encompassing such a compound “…for treatment of one or more diseases,” and “for use in a method of treatment of acute or chronic kidney disease..”, instant claims 7-10 and 12 are prima facie
Similarly, in encompassing a compound of formula (I) in which R3 is pyridin-2-yl, substituted in the 3-position by Cl, Br, CF3,  or OCF3, differing only in the methyl-for-hydrogen substitution of the amide group, described above, or a pharmaceutically acceptable salt or solvate thereof, claim 2 of ‘367 makes obvious instant claim 2.
Similarly, in encompassing a compound of formula (I) in which R3 is pyridin-2-yl, substituted in the 3-position by Cl, CF3,  or OCF3, or a pharmaceutically acceptable salt or solvate thereof, claim 3 of ‘367 makes obvious instant claim 3.
Similarly, in encompassing a compound as depicted in instant claim 1, where R3 is pyridin-2-yl, substituted by Cl, Br, CF3,  or OCF3, or a pharmaceutically acceptable salt or solvate thereof, for treatment of acute or chronic kidney disease, claim 5 of ‘367 makes obvious instant claims 7-10.
Similarly, in encompassing a method of treatment of acute or chronic kidney disease – a species within the genus of disorders recited, where the species acute or chronic kidney disease can be immediately envisaged – claims 9 and 10 of ‘367 make obvious instant claim 13.
Similarly, in encompassing the pharmaceutical composition of claim 10  plus one or more further active ingredients selected from diuretics, angiotension AII  antagonists, ACE inhibitors, beta-receptor blockers, mineralcorticoid receptor antagonists, organic nitrates, NO donors, activator and stimulators of sGC, antiinflammatory agents, iimunosuppressive agents, phosphate binders, and/or compounds which modulate vitamin D metabolism, claim 7 of ‘367 makes obvious instant claim 11.

Claims 1-3, 7, 8, and 10-13 are rejected on grounds of nonstatutory obviousness-type double patenting as unpatentable over claims 1-3, 5-7, 9 and 10 of U.S. 10,472,348.
Claims 1 and 2 of U.S. 10,472,348 encompasses a compounds as depicted below:

    PNG
    media_image1.png
    149
    242
    media_image1.png
    Greyscale

Claim 5 of ‘348 encompasses a pharmaceutical composition comprising such compound or a salt or solvate thereof. Claim 6 of ‘348 encompasses that pharmaceutical composition additionally comprising one or more additional active agents selected from diuretics, angiotension AII  antagonists, ACE inhibitors, beta-receptor blockers, mineralcorticoid receptor antagonists, organic nitrates, NO donors, activator and stimulators of sGC, antiinflammatory agents, iimunosuppressive agents, phosphate binders, and/or compounds which modulate vitamin D metabolism.
Claim 3 of ‘348 parallels the recitation of claims 8 and 9, in that it encompasses a compound as shown above for use in a method of treatment of acute and chronic kidney diseases. Instant claim 7 encompasses a broader version of the same subject matter.
Therefore, for the same reasons set forth above in paragraphs 6,7,13, and 14, instant claims 1-3 and 7-13 are prima facie obvious over claims 1,2,5,and 6 of ‘348.
Allowable Subject Matter
Claims 4-6 are objected to as depending from a rejected base claim but are otherwise allowable.
	
	Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEIDI REESE/Primary Examiner, Art Unit 1622